HUTCHESON, Circuit Judge,
(dissenting).
The questions of fact with which the majority opinion largely concerns itself were settled against appellee by the verdict of the jury. In answer to question No. 1: “Did Plaintiff Mrs. Mary L. Giersch prior to December 1, 1936, agree with her seven children (including Defendants J. A. McCain, J. C. McCain, N. L. McCain, Mrs. Vera Havard and Mrs. Maud Culver) that if they would jointly advance to her the funds necessary to prosecute a suit or litigation to recover her interest in the land in Montgomery County, Texas, mentioned in the pleadings in this case, she would divide the proceeds of such litigation into eight parts and pay one part or one-eighth to each of her seven children?”, the jury answered, “Yes.”; and they further answered that advances were made in accordance with the agreement. In view of these findings supported as they are by substantial evidence, all questions of fact pass out of the case and there remains for our determination, ouly whether the contract was one for the sale of lands and therefore unenforceable under Texas law because in violation of Article 1299, requiring husband and wife to join in the conveyance of real estate, and of Article 3995, the Statute of Frauds.
The District Judge thought it was such a contract, the majority agreed with him. With deference I think they have misapprehended the nature and effect of the agreement plaintiffs sued to enforce. It is not an agreement to sell land. As precisely found by the jury, it is an agreement that “she would divide the proceeds of such litigation into eight parts and pay one part or % to each of her seven children.” Such an agreement is not an agreement to sell the land but an agreement for the distribution of proceeds realized from its sale or disposition. Upon all the authorities, such an agreement is not within the Statute of Frauds, nor the statute requiring joining of husband and wife in the conveyance of her separate lands. 27 C.J. §§ 208-226; Parriss v. Jewell, 57 Tex. Civ.App. 199, 122 S.W. 399; Snover v. Jones, Tex.Civ.App., 172 S.W. 1122; Lincoln v. Kirk, Tex.Civ.App., 243 S.W. 671; Carothers v. Creighton, Tex.Civ.App., 101 S.W.2d 631; Strack v. Strong, Tex.Civ. App., 114 S.W.2d 313; Palmetto Lumber Company v. Gibbs, Tex.Civ.App., 52 S.W. 2d 120; Hynd v. Sandler, Tex.Civ.App.,’ 95 S.W.2d 165. Under settled Texas jurisprudence, the Statute of Frauds does not render void or illegal a promise or contract which is within its terms, it establishes a rule of evidence and thereby enables a party successfully to resist enforcement of the agreement. 20 Texas Jurisprudence, page 211; Robb v. San Antonio St. Ry. Co., 82 Tex. 392, 18 S.W. 707; Evans v. Ingram, Tex.Civ.App., 288 S.W. 494; Bringhurst v. Texas Co., 39 Tex.Civ.App. 500, 87 S.W. 893.
Being a rule of evidence, its application depends upon the character of the contract sued on, and where, as here, the suit is not for land but for money, the proceeds of a settlement, it is quite plain that the contract is not under the statute and its enforcement may not be resisted on that ground. Cheney v. Coffey, 131 Tex. 212, 113 S.W.2d 162; Bassett v. American Baptist Publication Society, 215 Mich. 126, 183 N.W. 747, 15 A.L.R. 213; Turnip-seed v. Sirrine, 57 S.C. 559, 35 S.E. 757, 76 Am.St.Rep. 580.
I respectfully dissent from the affirmance.